DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed 13 July 2021, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-9, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a printing apparatus comprising: 
a conveyance roller configured to convey a sheet in a first direction; 
an encoder provided at the conveyance roller; 
a head having:
a memory, and 
a plurality of nozzles aligned in a second direction intersecting with the first direction, and being configured to jet liquid to the sheet which is conveyed in the first direction by the conveyance roller; and 
a controller having a power circuit configured to apply voltage to the head for jetting the liquid, 
wherein the memory of the head stores a base voltage value and a plurality of correction values associated respectively with a plurality of jetting frequencies, for the power circuit, and 
wherein the controller is configured to: 
determine a jetting frequency for the head based on a signal outputted from the encoder; and 
change an output voltage of the power circuit depending on the determined jetting frequency, wherein changing the output voltage includes: 
reading out, from the memory, the base voltage value and a correction value corresponding to the determined jetting frequency, for the power circuit; and 


It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 2, 4-9, and 14-18,
	These claims are allowable due to their dependency on claim 1.

Regarding claim 20,
The primary reason for allowance for this claim is the inclusion of the limitations of a printing method utilizing a printing apparatus including: a conveyance roller for conveying a sheet in a first direction; an encoder provided at the conveyance roller; a head having a memory and a plurality of nozzles aligned in a second direction intersecting with the first direction, and being for jetting liquid to the sheet which is conveyed in the first direction by the conveyance roller; and a controller having a power circuit for applying voltage to the head for jetting the liquid, wherein the memory of the head stores a base voltage value and a plurality of correction values associated respectively with a plurality of jetting frequencies, for the power circuit, the printing method executed by the controller comprising: 
determining a jetting frequency for the head based on a signal outputted from the encoder; and 
changing an output voltage of the power circuit depending on the determined jetting frequency, wherein changing the output voltage includes: 

changing the output voltage of the power circuit based on the base voltage value and the correction value read out from the memory.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853